Case 1:18-cv-01355-HYJ-SJB ECF No. 143, PageID.979 Filed 10/26/20 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


JOSEPH GREGORY DUNBAR,

               Plaintiff,                                  Hon. Hala Y. Jarbou

v.                                                         Case No. 1:18-cv-1355

DAVID HUYGE, et al.,

            Defendants.
____________________________________/

                            REPORT AND RECOMMENDATION

       This matter is before the Court on Defendant Unknown Barrett’s Motion for Summary

Judgment for Failure to Exhaust. (ECF No. 130.) Plaintiff has failed to respond to Defendant’s

motion within the time permitted by Western District of Michigan Local Civil Rule 7.2(c).

Pursuant to 28 U.S.C. § 636(b)(1)(B), the undersigned recommends that Defendant’s motion be

GRANTED.

       Plaintiff is a prisoner currently incarcerated with the Michigan Department of Corrections

(MDOC) at Lakeland Correctional Facility (LCF). On December 6, 2018, Plaintiff filed a

complaint against a number of MDOC employees alleging claims pursuant to 42 U.S.C. §§ 1981,

1983, 1985(3), and 1986 arising out of events that occurred while Plaintiff was incarcerated at

Ionia Correctional Facility (ICF) in Ionia, Michigan. Subsequently, Plaintiff supplemented his

complaint to add claims against other Defendants based on events that occurred at LCF after

Plaintiff transferred there in December 2018.

       Defendant Barrett, a psychologist, is one of the Defendants Plaintiff added to the case

pursuant to his supplemental complaint. Plaintiff alleges that Defendant Barrett, who was serving


                                                1
Case 1:18-cv-01355-HYJ-SJB ECF No. 143, PageID.980 Filed 10/26/20 Page 2 of 4




as Plaintiff’s mental health advisor in connection with an April 11, 2019 involuntary mental health

hearing, violated Plaintiff’s right to notice of the date of the hearing, at which Plaintiff could not

present witnesses, produce evidence, or cross-examine witnesses. (ECF No. 26 at PageID.168.)

Plaintiff further alleges that Defendant Barrett refused to contact any of Plaintiff’s witness for the

April 11, 2019 hearing. (Id.)

       Defendant Barrett moves for summary judgment based on Plaintiff’s failure to exhaust his

administrative remedies. Generally, where the non-moving party fails to respond to a motion for

summary judgment, “the district court must, at a minimum, examine the moving party’s motion

for summary judgment to ensure that it has discharged its initial burden.” Miller v. Shore Fin.

Servs., Inc., 141 F. App’x 417, 419 (6th Cir. 2005) (citing Stough v. Mayville Cmty. Sch., 138 F.3d

612, 614 (6th Cir. 1998)). In addition, because failure to exhaust is an affirmative defense upon

which Defendants bear the burden of proof, see Jones v. Bock, 549 U.S. 199, 216 (2007), the Court

must ensure that “no reasonable trier of fact could find other than for [Defendants].” Calderone v.

United States, 799 F.2d 254, 259 (6th Cir. 1986).

       The Supreme Court has held that a prisoner properly exhausts a claim for purposes of 42

U.S.C. § 1997e(a) by complying with the prison’s “deadlines and other critical procedural rules.”

Woodford v. Ngo, 548 U.S. 81, 90-93 (2006). In Bock, the Court reiterated:

       Compliance with prison grievance procedures, therefore, is all that is required by
       the PLRA to “properly exhaust.” The level of detail necessary in a grievance to
       comply with the grievance procedures will vary from system to system and claim
       to claim, but it is the prison’s requirements, and not the PLRA, that define the
       boundaries of proper exhaustion.

Bock, 549 U.S. at 218. A prisoner incarcerated with the MDOC must “pursue a grievance through

all three steps of the grievance process [set forth in MDOC Policy Directive 03.02.130].”

Weatherspoon v. Strahan, No. 18-2210, 2019 WL 5306842, at *1 (6th Cir. June 4, 2019).


                                                  2
Case 1:18-cv-01355-HYJ-SJB ECF No. 143, PageID.981 Filed 10/26/20 Page 3 of 4




       Plaintiff referenced two grievances in his supplemental complaint in connection with his

claim against Defendant Barrett, LCF 19-04-00368-28C (the 368 Grievance) and LCF 19-01-

0065-28B (the 065 Grievance). In support of their motion, Defendants attach a copy of the 368

Grievance naming Barrett, which was rejected at Step I pursuant to MDOC Policy Directive

03.02.130 as containing multiple issues. (ECF No. 131-3 at PageID.927.) Defendants also attach

a copy of a Step III Grievance Report showing grievances that Plaintiff exhausted through Step III

during the relevant time period. (ECF No. 131-4.) The Step III Grievance Report shows that

Plaintiff did not exhaust the 368 Grievance through Step III. Although Defendants do not attach a

copy of the 065 Grievance, the Step III Grievance Report conclusively shows that the 065

Grievance could not have exhausted Plaintiff’s claim against Defendant Barrett regarding the April

11, 2019 hearing. The 065 Grievance appeal was received at Step III on February 25, 2019—

approximately six weeks before the April 11, 2019 hearing occurred. Moreover, the Step III

Grievance Report indicates that the 065 Grievance was rejected at Step III and, thus, was not

properly exhausted.1 (Id. at PageID.935.)

       Based on the foregoing, Defendant Barrett has met his burden of showing that Plaintiff

failed to exhaust his administrative remedies and that Defendant Barrett is entitled to summary

judgment.

       For the foregoing reasons, I recommend that Defendant Barrett’s Motion for Summary

Judgment Based on Failure to Exhaust (ECF No. 130) be granted and that Plaintiff’s claim against

Defendant Barrett be dismissed without prejudice.




1
  Defendant Barrett also attaches a copy of Grievance 19-04-00369-28A (the 369 Grievance),
which was rejected as duplicative of the 368 Grievance. (ECF No. 131-3 at PageID.928.) Even if
the 369 Grievance had not been rejected at Step I, it would not exhaust Plaintiff’s claim because
Plaintiff did not pursue it through Step III. (ECF No. 131-4 at PageID.933.)
                                                  3
Case 1:18-cv-01355-HYJ-SJB ECF No. 143, PageID.982 Filed 10/26/20 Page 4 of 4




                                            NOTICE

       OBJECTIONS to this Report and Recommendation must be filed with the Clerk of Court

14 days of the date of service of this notice. 28 U.S.C. § 636(b)(1)(C). Failure to file objections

within the specified time waives the right to appeal the District Court’s order. See Thomas v. Arn,

474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).


Dated: October 26, 2020                                      /s/ Sally J. Berens
                                                            SALLY J. BERENS
                                                            U.S. Magistrate Judge




                                                4
